      Case 2:21-cv-01611-WBS-AC Document 5 Filed 09/16/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    THOMAS JOSEPH MELGER,                              No. 2:21-cv-1611 AC P
12                         Plaintiff,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    SACRAMENTO SHERIFF
      DEPARTMENT,
15
                           Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

18   has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

19      I.         Three Strikes Analysis

20           Plaintiff seeks leave to proceed in forma pauperis under 28 U.S.C. § 1915(a). ECF No. 2.

21   The Prison Litigation Reform Act of 1995 (PLRA) permits any court of the United States to

22   authorize the commencement and prosecution of any suit without prepayment of fees by a person

23   who submits an affidavit indicating that the person is unable to pay such fees. However,

24                    [i]n no event shall a prisoner bring a civil action or appeal a
                      judgement in a civil action or proceeding under this section if the
25                    prisoner has, on 3 or more occasions, while incarcerated or detained
                      in any facility, brought an action or appeal in a court of the United
26                    States that was dismissed on the grounds that it is frivolous,
                      malicious, or fails to state a claim upon which relief may be granted,
27                    unless the prisoner is under imminent danger of serious physical
                      injury.
28
         Case 2:21-cv-01611-WBS-AC Document 5 Filed 09/16/21 Page 2 of 4


 1   28 U.S.C. § 1915(g). The plain language of the statute makes clear that a prisoner is precluded
 2   from bringing a civil action or an appeal in forma pauperis if the prisoner has brought three
 3   frivolous actions and/or appeals (or any combination thereof totaling three). Rodriguez v. Cook,
 4   169 F.3d 1176, 1178 (9th Cir. 1999). “[Section] 1915(g) should be used to deny a prisoner’s [in
 5   forma pauperis] status only when, after careful evaluation of the order dismissing an action, and
 6   other relevant information, the district court determines that the action was dismissed because it
 7   was frivolous, malicious or failed to state a claim.” Andrews v. King, 398 F.3d 1113, 1121 (9th
 8   Cir. 2005).
 9           Inspection of other cases filed by plaintiff in this court has led to the identification of at
10   least three cases brought by plaintiff that qualify as strikes. The court takes judicial notice of the
11   following lawsuits filed by plaintiff:1
12           1. Melger v. Wesp, E.D. Cal. No. 2:16-cv-1103 KJN (case dismissed as barred by Heck
13                 v. Humphrey, 512 U.S. 477 (1994), on July 19, 2016);2
14           2. Melger v. Obama, E.D. Cal. No. 2:16-cv-1527 AC (case dismissed on March 31, 2017,
15                 for failure to state a claim);
16           3. Melger v. Becerra, E.D. Cal. No. 2:18-cv-3264 WBS CKD (case dismissed on June
17                 17, 2019, for failure to state a claim).
18           All of the preceding cases were dismissed well in advance of the September 3, 20213
19

20   1
       The court “may take notice of proceedings in other courts, both within and without the federal
     judicial system, if those proceedings have a direct relation to matters at issue.” United States ex
21   rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992)
22   (citation and internal quotation marks omitted) (collecting cases); Fed. R. Evid. 201(b)(2) (court
     may take judicial notice of facts that are capable of accurate determination by sources whose
23   accuracy cannot reasonably be questioned).
     2
       The Heck bar was clear on the face of the complaint because plaintiff indicated that his
24   conviction had not been overturned or invalidated. Dismissal therefore counts as a strike.
     Washington v. Los Angeles Cty. Sheriff’s Dep’t, 833 F.3d 1048, 1055-57 (9th Cir. 2016)
25   (dismissal under Heck counts as a strike where the bar is clear on the face of the complaint and all
26   claims are dismissed for a qualifying reason under the PLRA).
     3
       Since plaintiff is a prisoner proceeding pro se, he is afforded the benefit of the prison mailbox
27   rule. Houston v. Lack, 487 U.S. 266, 276 (1988) (establishing rule that a prisoner’s court
     document is deemed filed on the date the prisoner delivered the document to prison officials for
28   mailing).
                                                         2
      Case 2:21-cv-01611-WBS-AC Document 5 Filed 09/16/21 Page 3 of 4


 1   filing of the instant action and none of the strikes have been overturned. Therefore, this court
 2   finds that plaintiff is precluded from proceeding in forma pauperis unless he is “under imminent
 3   danger of serious physical injury.” 28 U.S.C. § 1915(g). To satisfy the exception, plaintiff must
 4   have alleged facts that demonstrate that he was “under imminent danger of serious physical
 5   injury” at the time of filing the complaint. Andrews v. Cervantes, 493 F.3d 1047, 1053 (9th Cir.
 6   2007) (“[I]t is the circumstances at the time of the filing of the complaint that matters for
 7   purposes of the ‘imminent danger’ exception to § 1915(g).”); see also, Abdul-Akbar v. McKelvie,
 8   239 F.3d 307, 312-14 (3rd Cir. 2001); Medberry v. Butler, 185 F.3d 1189, 1192-93 (11th Cir.
 9   1999); Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998); Banos v. O’Guin, 144 F.3d 883,
10   885 (5th Cir. 1998).
11                The complaint alleges that plaintiff was fired from his job because his employer found
12   information about his criminal history on the Sacramento County Sheriff’s jail website, which
13   constituted an improper disclosure and violated his privacy and due process rights. ECF No. 1 at
14   3-4. These allegations do not demonstrate an imminent risk of serious physical injury at the time
15   of filing, and the undersigned will therefore recommend that plaintiff be required to pay the filing
16   fee in full or have the complaint dismissed.
17          II.      Plain Language Summary of this Order for a Pro Se Litigant
18                You have at least three strikes under § 1915(g) and cannot be granted in forma pauperis
19   status unless you show the court that you were in imminent danger of serious physical injury at
20   the time you filed the complaint. You have not shown that you were in imminent danger of
21   serious physical injury and so it is being recommended that your motion to proceed in forma
22   pauperis be denied and you be required to pay the whole filing fee at one time.
23                Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall randomly
24   assign a United States District Judge to this action.
25                IT IS FURTHER RECOMMENDED that plaintiff’s motion to proceed in forma pauperis
26   (ECF No. 2) be denied and plaintiff be ordered to pay the entire $402.00 in required fees within
27   thirty days or face dismissal of the case.
28   ////
                                                           3
      Case 2:21-cv-01611-WBS-AC Document 5 Filed 09/16/21 Page 4 of 4


 1          These findings and recommendations are submitted to the United States District Judge
 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 3   after being served with these findings and recommendations, plaintiff may file written objections
 4   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 5   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 6   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 7   (9th Cir. 1991).
 8   DATED: September 16, 2021.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
